Exhibit 10.74
REDEMPTION AGREEMENT
     THIS REDEMPTION AGREEMENT (“Agreement”) is made and entered into this 19th
day of February, 2008, by and between QUESTCOR PHARMACEUTICALS, INC., a
California corporation (“Company”) and SHIRE PHARMACEUTICALS, INC., a Delaware
corporation (“Shareholder”).
RECITALS
     A. Shareholder holds of record 2,155,715 shares of the Series A Preferred
Stock, no par value, of the Company (the “Shares”), by way of corporate merger
with Roberts Pharmaceuticals Corporation, previous holder of the Shares.
     B. The Company desires to repurchase the Shares from Shareholder and
Shareholder desires to sell the Shares to the Company, for an aggregate
repurchase consideration equal to U.S. $10,347,432 (the “Repurchase Price”)
representing a per share price of U.S. $4.80, all on the terms set forth in this
Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
AGREEMENT
     1. Repurchase. Shareholder agrees to and does hereby sell, transfer and
convey to the Company the Shares, free and clear of all liens, claims and
encumbrances, and the Company agrees to and does hereby purchase the Shares. In
consideration of the sale and transfer of the Shares, and the waiver and
termination of all rights, interests and obligations relating to or arising from
Shareholder’s ownership of the Shares, including any rights, interests and
obligations under the Company’s Articles of Incorporation, and any and all other
agreements providing shareholder or investor rights to which Shareholder is or
may be deemed to be a party, and in full payment therefor, the Company shall pay
to Shareholder the Repurchase Price, all on the terms set forth in this
Agreement.
     2. Deliveries. Concurrently with the purchase and sale contemplated by
Section 1, Shareholder shall deliver a duly executed stock power in the form of
Exhibit A attached hereto transferring the Shares to the Company, together with
stock certificate A-2 representing the Shares registered in the name of
Shareholder for cancellation and return to the Company’s stock record book.
Against delivery by Shareholder of the executed stock power and the stock
certificate representing the Shares, the Company shall pay the Repurchase Price
to Shareholder by wire transfer in immediately available funds. Shareholder has
provided the correct wire transfer instructions to effect the wire transfer to
the Company.
     3. Representations, Warranties and Covenants of Shareholder. Shareholder
hereby represents, warrants and covenants to the Company as follows:

 



--------------------------------------------------------------------------------



 



          (a) Legal Power. Shareholder has the requisite legal power and
authority to enter into this Agreement, to deliver the Shares and to carry out
and perform its obligations under the terms of this Agreement, without obtaining
the approval or consent of any other party or authority.
          (b) Title to Shares. Shareholder owns the Shares free and clear of all
liens, charges, claims, encumbrances, security interests, equities, restrictions
on transfer or other defects in title of any kind or description and, upon
delivery of the Shares and receipt of the Repurchase Price therefor, Shareholder
will convey to the Company valid and marketable title to the Shares, free and
clear of all liens, charges, claims, encumbrances, security interests, equities,
restrictions on transfer or other defects in title or description.
          (c) Investment Representations.
               (i) Shareholder is a company in the pharmaceutical industry. Due
to Shareholder’s pharmaceutical experience, including its experience in
maintaining and divesting equity positions in other pharmaceutical companies,
Shareholder possesses the expertise to be able to fend for itself in the
transaction contemplated by this Agreement, and is capable of evaluating and
bearing the risks and merits of selling the Shares for the Repurchase Price and
pursuant to the terms of this Agreement.
               (ii) Shareholder has had, during the course of this transaction
and prior hereto, the opportunity to ask questions of, and receive answers from,
the Company and its management concerning the Company, its operations and
prospects, and the terms and conditions of this Agreement.
               (iii) Shareholder believes that it has received all such
information as it considers necessary for evaluating the risks and merits of
selling the Shares for the Repurchase Price and pursuant to the terms of this
Agreement and for verifying the accuracy of any information furnished to it or
to which it had access.
               (iv) Neither the Company, nor any affiliate of the Company, has
made any representations or warranty, express or implied, regarding any aspect
of the transaction except as set forth herein this Agreement, and Shareholder is
not relying on any such representation or warranty not contained in this
Agreement.
               (v) Shareholder acknowledges that this Agreement is being entered
into during a regularly scheduled trading black-out under the Company’s Insider
Trading Compliance Program and that the Company may possess or have access to
material non-public information which has not been communicated to Shareholder.
          (d) Acceptance of Risk. Shareholder is entering into this Agreement
freely and understands and expressly accepts and assumes the economic and market
risk associated with selling the Shares for the Repurchase Price and agrees that
this Agreement shall be in all respects effective and not subject to termination
or rescission under any circumstances.
          (e) Tax Consequences. Shareholder acknowledges that the Company is
making no representation or warranty as to the tax consequences for Shareholder
in selling the Shares for the Repurchase Price pursuant to this Agreement.
Shareholder further acknowledges that it has had an opportunity to seek
independent counsel and advisors with respect to tax and other matters relating
to

2



--------------------------------------------------------------------------------



 



this Agreement, and Shareholder acknowledges and agrees that it shall bear the
full tax consequences, if any, of selling the Shares for the Repurchase Price
and pursuant to the terms of this Agreement in all circumstances.
          (f) US Person. Shareholder is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code of 1986 as amended.
          (g) Indemnification Covenant. Shareholder is aware that the Company is
relying upon the truth of the foregoing representations in this Section 3 in
connection with the transaction. Shareholder shall indemnify, protect, defend
and hold free and harmless the Company from and against all losses resulting
from the defense, settlement or compromise of a claim or demand or assessment
incurred by the Company as a result of any breach by Shareholder of any of its
representations, warranties or covenants contained in this Agreement.
     4. Company Representations. Company represents and warrants to Shareholder
that this Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.
     5. Mutual Release.
     (a) Except for the duties, obligations and representations set forth in
this Agreement, the parties hereto hereby release, discharge and acquit each
other, as well as, to the extent applicable, their respective officers,
directors, shareholders, partners, employees, agents, successors and assigns,
and any parent, subsidiary or affiliated entity, past, present, or future, from
any and all claims, demands, costs, contracts, liabilities, objections, actions
and causes of action of every nature, whether in law or in equity, known or
unknown, suspected or unsuspected, which the parties ever had or now have or may
claim to have against each other of any type, nature or description prior to the
execution and delivery hereof with respect to or arising from the purchase or
ownership of the Shares by Shareholder. In addition, Shareholder waives any and
all claims it may have or may hereafter acquire against the Company, relating to
any failure to disclose non-public information in connection with the
transaction.
     (b) Waiver of §1542 – Each of the parties acknowledges that each is aware
that they may hereafter discover facts different from or in addition to what
such party knows or believes to be true with respect to the matters released in
this Agreement. Each of the parties agrees and acknowledges that the releases
granted herein are general releases as to all matters released in this
Agreement. Each of the parties acknowledges that such party has been informed of
Section 1542 of the Civil Code of the State of California, and does hereby
expressly waive and relinquish all rights and benefits which such Party has or
may have under that Section, which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor..”
          6. Miscellaneous.
          (a) Entire Agreement. This Agreement represents and contains the full,
final and complete agreement and understanding between the parties hereto
relating to or connected with the

3



--------------------------------------------------------------------------------



 



subject matter hereof. Notwithstanding the foregoing, each party agrees that, at
any time and from time to time after the date hereof, it will take any and all
actions and execute and deliver to any other party such further instruments or
documents as may reasonably be required to give effect to the intentions of the
parties as contemplated under this Agreement. This Agreement shall not be
amended except in a writing signed by the parties hereto.
          (b) Governing Law and Venue. This Agreement was entered into in the
State of California, and its validity, construction, interpretation and legal
effect shall be governed by the laws and judicial decisions of the State of
California applicable to contracts entered into and performed entirely within
the State of California and by applicable federal law, and the choice-of-law
provisions of California law shall not be applied to substitute the law of any
other State or nation. The parties expressly agree that any action arising out
of or relating to this Agreement shall be filed and maintained only in the
courts of the State of California for the County of Alameda, or the United
States District Court for the Northern District of California. The parties
hereby consent and submit to the personal jurisdiction of such courts for the
purposes of litigating any such action, and that each such court is a proper
venue for litigating any such action. Notwithstanding the foregoing, each party
agrees that in the event that a party hereto (the “Involved Party”) becomes
involved in any legal action with a third party, and either: (i) the other party
hereto (the “Non-involved Party”) is a necessary party to the resolution of such
legal action, or (ii) the particular legal action gives rise to legal claims
between the parties hereto arising out of or relating to this Agreement, then
the Non-involved Party will submit to the personal jurisdiction of the court in
which such action is maintained, and action to resolve such legal claims between
the parties may be brought or maintained in the same court in which the legal
action involving the third party is maintained.
          (g) Severability. In the event that any of the provisions of this
Agreement shall be held by a court or other tribunal of competent jurisdiction
to be unenforceable, the remaining portions of this Agreement shall remain in
full force and effect.
          (h) Attorneys’ Fees. In the event that either party to this Agreement
shall commence any action to interpret or enforce this Agreement or any action
to enforce or appeal any decision or judgment rendered in connection therewith,
the party in any such action or actions shall recover such party’s reasonable
costs and expenses incurred in connection therewith, including reasonably
attorneys’ fees.
          (i) Specific Performance. Shareholder acknowledges that money damages
would not be a sufficient remedy for any breach of this Agreement and that
irreparable harm would result if this Agreement were not specifically enforced.
Therefore, the rights of the Company and the obligations of Shareholder under
this Agreement shall be enforceable by a decree of specific performance issued
by any court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith. The Company’s right to specific
performance shall be in addition to all other legal or equitable remedies
available to the Company.
          (j) Headings. The headings of the Sections and subsections contained
in this Agreement are for reference purposes only, and shall not affect the
meaning or interpretation of this Agreement.
          (k) Counterparts. This Agreement may be executed in two or more
counterparts, which shall together constitute one and the same agreement.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

                  “COMPANY”   “SHAREHOLDER”    
 
                QUESTCOR PHARMACEUTICALS, INC.
a California corporation   SHIRE PHARMACEUTICALS, INC.
a Delaware corporation    
 
                /s/ George M. Stuart       /s/ Scott Applebaum                  
George M. Stuart
      BY:   Scott Applebaum    
Senior Vice President, Finance
      ITS:   Secretary    
and Chief Financial Officer
               

5



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto QUESTCOR PHARMACEUTICALS, INC., a California corporation (the “Company”),
2,155,715 shares of the Series A Preferred Stock, no par value, of the Company,
standing in the undersigned’s name on the books of the Company, represented by
Certificate No. A-2 herewith, and does hereby irrevocably constitute and appoint
George M. Stuart, as attorney-in-fact, to transfer said stock on the books of
the Company with full power of substitution in the premises.

                  Dated: 19 February, 2008       /s/ Scott Applebaum            
     
 
                        SHIRE PHARMACEUTICALS, INC.    
 
               
 
      BY:   Scott Applebaum    
 
               
 
      ITS:   Secretary    

 